                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANSON OPPEGAARD,                                   Case No. 19-cv-00346-KAW
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     NANCY A. BERRYHILL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On January 23, 2019, the Court granted Plaintiff's application to proceed in forma

                                  14   pauperis. (Dkt. No. 5.) The Court, however, explained that the complaint did not include all of

                                  15   the information contained in the court's "Social Security Complaint for Judicial Review of

                                  16   Decision by Commissioner," such as the last four digits of Plaintiff's social security number. The

                                  17   Court therefore ordered Plaintiff to file the "Social Security Complaint for Judicial Review of

                                  18   Decision by Commissioner" by February 6, 2019. (Id.)

                                  19          As of the date of this order, Plaintiff has not filed the complaint as required by the Court.

                                  20   Accordingly, the Court ORDERS Plaintiff to show cause, by March 8, 2019, why this case should

                                  21   not be dismissed for failure to comply with court orders by: (1) filing a completed "Social Security

                                  22   Complaint for Judicial Review of Decision by Commissioner," and (2) explaining why Plaintiff

                                  23   failed to comply with the Court's order.

                                  24          IT IS SO ORDERED.

                                  25   Dated: February 27, 2019
                                                                                             __________________________________
                                  26                                                         KANDIS A. WESTMORE
                                  27                                                         United States Magistrate Judge

                                  28
